Order entered December 28, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00667-CV

                         BASIC ENERGY SERVICES, L.P., Appellant

                                               V.

                         EXCO RESOURCES, INC., ET AL., Appellees

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-11-07735-E

                                           ORDER
           Before the Court is appellant’s December 18, 2015 second unopposed motion for

extension of time to file brief.    Appellant explains an extension is necessary because the

reporter’s record is incomplete, and the supplemental reporter’s record has just been requested.

Because the record is incomplete, appellant’s brief is not yet due. See TEX. R. APP. P. 38.6(a).

Accordingly, we DENY appellant’s motion as premature. We ORDER court reporter Vikki L.

Ogden to file the supplemental reporter’s record no later than January 19, 2016 and further

ORDER appellant to file its brief no later than February 18, 2016.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Ogden and all

parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE